DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 11, 13, 14, 16  is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US 20080141077 to Swanson et al.

Referring to claim 1, Swanson discloses a method for recording memory errors to be performed by a processing module of a server computer (Paragraph 10, "Embodiments of the present invention change the outdated masking mechanism of existing systems to include a channel/DIMM level granularity. In some embodiments, a "leaky bucket," to be discussed below, is used to count down time since logging was disabled and then re-enable logging based upon the RAS system state and then self diagnose the aspects of the disabled logging. All of this may be done without necessitating a reset, according to embodiments of the invention. Servers may continue to log correctable events across the system which will result in increased up time of the server."), the server computer further including a volatile memory device and a baseboard management controller (BMC) that are electrically connected to the processing 

Referring to claim 3, Swanson discloses the processing module including a memory control unit and a central control unit, the method further comprising the following steps of: 	generating, by the memory control unit, an error notification signal upon detecting a current memory error, the error notification signal indicating that the current memory error thus detected is a 

Referring to claim 4, Swanson discloses the processing module further including a register, wherein the method further comprises the following steps of: retrieving, by the central control unit, error event information corresponding to the current correctable error from the error notification signal received from the memory control unit (From paragraph 17, "Once the GPIO is asserted and generates an SMI, the BIOS may then investigate and determine the category of error and where it occurred, to a 
[0021] FBD implementation will typically require a hardware change in the memory controller to include the mask register. For DDR implementations, the register may be located anywhere on the motherboard, as long as the BIOS is programmed to know how to access the mask register.").

Referring to claim 6, Swanson discloses the step of sending the error notification signal includes sending the error notification signal thus generated to the central control unit along with a System Management Interrupt (SMI) (From paragraph 17, "Once the GPIO is asserted and generates an SMI, the BIOS may then investigate and determine the category of error and where it occurred, to a predetermined granularity. If the chipset does not have the capability to pinpoint the error location, the BIOS may access the memory controller and view registers to determine where the error occurred. Masking of errors occurs at the ERR-n and M-ERROR level to force or avoid asserting a GPIO event that will trigger an SMI.").

Referring to claims 11, 13, 15, and 16, see rejection of claims 1 3, 5, and 6 above.
Allowable Subject Matter
Claims 2, 5, 7-10, 12, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 2, the prior art does not teach or fairly suggest discloses the step of sending update event information includes: when it is determined that the count value corresponding to the current correctable error thus detected does not exceed the predetermined value, sending the update event information that includes the count value corresponding to the current correctable error to the BMC.

Referring to claim 5, the prior art does not teach or fairly suggest the volatile memory device including a record region storing an error count, the processing module further including a register, wherein the step of determining whether a count value corresponding to the current memory error exceeds a predetermined value includes the following sub-steps of: reading the error count from the volatile memory device; and determining whether the error count thus read is less than the predetermined value, wherein, when it is determined that the error count is less than the predetermined value, it means that the count value corresponding to the current memory error does not exceed the predetermined value.

Referring to claims 7-9, the prior art does not teach or fairly suggest the volatile memory device including a record region storing an error count, the method further comprising the following steps of: when it is determined that the count value corresponding to the current memory error thus detected does not exceed the predetermined value, updating the error count stored in the volatile memory 

Referring to  claim 10, the prior art does not teach or fairly suggest the volatile memory device including a record region storing an error count, the method further comprising the following steps of: when it is determined that the count value corresponding to the current memory error thus detected exceeds the predetermined value, determining whether a time period from a time point when a previous correctable error corresponding to latest update event information that has been sent to the BMC was detected to a time point when the current correctable error was detected exceeds a predetermined length; and when it is determined that the time period exceeds the predetermined length, setting the error count stored in the volatile memory device to zero.

Referring to claims 12, 15, 17-20, see claims 2, 5, 7-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US20180157525, abstract
US10599505, abstract
US20080320045, abstract, paragraphs 2, 4
US20090012748, abstract
US20170091013, abstract
US20170344419, abstract
US20190026239, abstract
US20190310908, abstract
US20020124214, abstract
	US20050182879, abstract
US20180288126, paragraph 188


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114